DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Castro does not disclose "configuring . . . a policy control function (PCF) to provide a plurality of Quality of Service (QoS) levels for a session related to an application or a service," as recited in claim 20.
The Examiner respectfully disagrees. Castro clearly discloses a QOS is changed either upgraded or downgraded for a duration of a session. Castro also discloses that the apparatus responsible for changing the QOS based on a request is the PCRF (Page 2 – Page 3). The limitations are given a broad and reasonable interpretation. Castro’s PCRF is a server that provides policy and charging control rules for a session and therefore is interpreted to be similar to the claimed Policy Control Function (PCF).
Applicant further argues that Castro does not disclose a PCF to provide a plurality of QOS levels for a session.
The Examiner respectfully disagrees. Castro’s PCRF provides a first policy and charging rules, the policy control, based on the requested QOS for a session. As noted earlier the PCRF also upgrades or downgrades a QOS level for a session and thus provides second policy and charging rules.
Applicant argues that Castro fails to disclose QOS flow associated with a plurality of QOS profiles.
The Examiner disagrees. It should be noted that QOS flow is considered as steps/rules enforced to provide the QOS whether upgraded or downgraded to different packets of a session. The QOS flow is given a broad and very reasonable interpretation.
Applicant argues Castro's method also cannot achieve the technical effects such as switching from a current QoS profile of a QoS flow to another QoS profile of the QoS flow of the session in case of the modification of the session and further argues that Castro does not disclose QOS flow, as provided in the specification, "the finest granularity of QoS differentiation in a session (e.g. a Protocol Data Unit (PDU) session).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “switching from a current QoS profile of a QoS flow to another QoS profile” and “"the finest granularity of QoS differentiation in a session (e.g. a Protocol Data Unit (PDU) session)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the rejection is maintained. The Examiner is open to schedule an interview to move the prosecution forward. Please contact the Examiner on the phone number provided in the conclusion statement to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010049002 A1 herein Castro in view of WO 2016091298 A1 herein Vesterinen.
Claim 20, Castro discloses a method comprising: 
configuring, by an application function (AF) of an apparatus in a mobile network system, a policy control function (PCF) to provide a plurality of Quality of Service (QoS) levels for a session related to an application or a service (Page 3: 11-26); and 
requesting, by the AF, the PCF a QoS flow for configuring the plurality of QoS levels, in response to the QoS flow being established (Page 6: 34-36).
Castro may not explicitly disclose associate a QOS flow with a plurality of QOS profiles.
Vesterinen discloses a QOS flow with a plurality of QOS profiles (0024-0026, updated QOS policies; 0095, storage for updated QOS policies). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include different updated policies for different flows as taught by Vesterinen so as to dynamically adjust date rates of the user equipment (0005).

Claim 21, Castro discloses requesting the PCF to configure a session management function (SMF) (Page 7: 5-10); and requesting the SMF to configure an access node (Page 7: 10-15).

Claim 22, Castro discloses wherein at least one of the session, the application, or the service is related to one or more network slices (Page 19: 1-15).

Claim 23, Castro discloses switching the apparatus from a current QoS level for the application to another QoS level for the application in response to a modification of one or more parameters of the session (Page 24: 29-33).

Claim 24, Castro discloses switching the apparatus from a current QoS profile to another QoS profile triggered by one or more of an access node, a session management function, a unified data management, the PCF, a user equipment (UE), or a user plane function (Page 3: 10-25).

Claim 25, Castro discloses switching the apparatus from an active QoS flow associated with a first QoS profile to an inactive QoS flow associated with a second QoS profile (Page 22: 30 – Page 23: 10).

Claim 26, Castro discloses wherein the PCF is configured to associate, in response to a request by the AF, the QoS flow with the plurality of QoS profiles (Page 22: 30 – Page 23: 10).

Claim 27, Castro discloses wherein a policy and charging control (PCC) rule in the PCF is configured by the AF to enable the plurality of QoS profiles for a plurality of QoS flows relating to the service, and a QoS level is downgraded when a target QoS level cannot be fulfilled for the session (Page 22: 30 – Page 23: 15).

Claim 28, Castro discloses wherein the QoS level is downgraded based on a plurality of QoS downgrade rules corresponding to the plurality of QoS flows of the session (Page 22: 30 – Page 23: 15).

Claim 29, Castro discloses wherein the QoS level is downgraded based on a QoS downgrade mode indicative of whether the plurality of QoS downgrade rules are to be applied independently or jointly to the plurality of QoS flows (Page 22: 30 – Page 23: 10).

Claim 30, Castro discloses wherein the PCF is configured to provide a QoS level service operation, and the AF is configured to invoke the QoS level service operation to subsequently configure the PCF with the plurality of QoS levels (Page 24: 20-35).

Claim 31, Castro discloses wherein configuring the PCF to provide the plurality of QoS levels further comprises: configuring, by the AF, the PCF to provide the plurality of QoS levels by a point-to-point interface (Page 24: 10-20).

Claim 32, Castro discloses providing, by the AF, the PCF with at least one of a network identifier, a network slice identifier, an AF service identifier, or a user equipment (UE) identifier to indicate at least one of a network, a network slice, an AF service, or a UE that a plurality of QoS level sessions are to be applied to (Page 2: 25-35).

Claim 33, Castro discloses sending, by at least one of the PCF, a network function (NF), or the AN, a notification to notify the AF at least one of an intended modification or a completed modification of the session, wherein the notification comprises information of a QoS level change (Page 24: 25 – Page: 5).

Claim 34, Castro discloses further comprising: configuring, by the AF, the at least one of the PCF, the NF, or the AN with at least one QoS monitoring parameter, wherein the AF is notified based on the at least one QoS monitoring parameter (Page 24: 25-35).

Claim 35, Castro discloses wherein the at least one QoS monitoring parameter includes a QoS monitoring timing indicative of whether the at least one of the PCF, the NF, or the AN is to notify the AF of the at least one of the intended modification or the completed modification of the session (Page 2: 10-25).

Claim 36, Castro discloses wherein the at least one QoS monitoring parameter includes a QoS monitoring mode indicative of whether the AF is to be directly or indirectly notified via the PCF (Page 28: 10-20).

Claim 37, as analyzed with respect to the limitations as discussed in claim 20.
Claim 38, as analyzed with respect to the limitations as discussed in claim 21. 

Claim 39, as analyzed with respect to the limitations as discussed in claim 20. Castro discloses an apparatus in a mobile network system, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising (Page 2: 35 – Page 3: 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468